Title: From George Washington to Richard Howell, 15 April 1779
From: Washington, George
To: Howell, Richard



Sir
Head Quarters Middlebrook 15th April 1779.

When an officer determines on leaving the service, it is to be supposed that it is done on substantial motives; and that no others could possibly induce him to lay down his commission. Under this idea, I am not at liberty to withold my concurrence; however desirous I may be to retain a good officer, in the army. I have therefore (imagining you have settled your public accounts) received and accepted your resignation of the 7th Instant, and am sir your most hble servt.
